          Case 5:20-cv-00617-FB-ESC Document 75 Filed 03/22/21 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

   ANNA GONZALEZ and RONALD K.
   PAGE, on behalf of themselves and all others
   similarly situated,

                   Plaintiffs,                                 Civil Action No.: SA-20-CV-617-FB

   v.

   STATE FARM LIFE INSURANCE
   COMPANY,

                   Defendant.


         PLAINTIFF ANNA GONZALEZ’S STIPULATED NOTICE OF DISMISSAL

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Anna Gonzalez and

Defendant State Farm Insurance Company (“State Farm”), through their undersigned attorneys, hereby

agree to the dismissal of Ms. Gonzalez’s claims against State Farm in the above-captioned lawsuit.

The parties further stipulate that, as it pertains to Ms. Gonzalez, that each party shall bear its own costs

and attorneys’ fees incurred to date.


Dated: March 22, 2021                               Respectfully submitted,

/s/ Nathaniel C. Giddings                         /s/ Susan E. Egeland
Nathaniel C. Giddings (admitted pro hac vice)     Wayne B. Mason
nigidding@hausfeld.com                            ATTORNEY-IN-CHARGE
James J. Pizzirusso (admitted pro hac vice)       Texas Bar No. 13158950
jpizzirusso@hausfeld.com                          wayne.mason@faegredrinker.com
Melinda R. Coolidge (admitted pro hac vice)       Susan E. Egeland
mcoolidge@hausfeld.com                            Texas Bar No. 24040854
HAUSFELD LLP                                      susan.egeland@faegredrinker.com
888 16th Street NW, Suite 300                     FAEGRE DRINKER BIDDLE & REATH LLP
Washington, DC 20006                              1717 Main Street, Suite 5400
Tel: (202) 540-7200                               Dallas, Texas 75201
Fax: (202) 540-7201                               Phone: (469) 357-2500
                                                  Fax: (469) 327-0860



                                                    1
         Case 5:20-cv-00617-FB-ESC Document 75 Filed 03/22/21 Page 2 of 3



Norman E. Siegel (admitted pro hac vice)       Shaunda A. Patterson-Strachan
ATTORNEY-IN-CHARGE                             (Admitted pro hac vice)
siegel@stuevesiegel.com                        Shaunda.pattersonstrachan@faegredrinker.com
Ethan M. Lange (Tex. Bar No. 24064150)         Waldemar J. Pflepsen, Jr.
lange@stuevesiegel.com                         Waldemar.pflepsen@fagredrinkler.com
STUEVE SIEGEL HANSON LLP                       FAEGRE DRINKER BIDDLE & REATH LLP
460 Nichols Road, Suite 200                    1500 K Street, NW, Suite 1100
Kansas City, Missouri 64112                    Washington, DC 20005
Tel: 816-714-7100                              Tel: (202) 842-8800
Fax: 816-714-7101                              Fax: (202) 842-8465

John J. Schirger (admitted pro hac vice)       ATTORNEYS FOR DEFENDANT STATE
jschirger@millerschirger.com                   FARM LIFE INSURANCE COMPANY
Matthew W. Lytle (admitted pro hac vice)
mlytle@millerschirger.com
Joseph M. Feierabend (admitted pro hac vice)
jfeierabend@millerschirger.com
MILLER SCHIRGER, LLC
4520 Main Street, Suite 1570
Kansas City, Missouri 64111
Tel: 816-561-6500
BY Fax: 816-561-6501

James T. Clancy (Tex. Bar No. 00795292)
(S.D. Tex. Bar. No. 19917)
jclancy@branscomblaw.com
BRANSCOMB, PLLC
802 N. Carancahua, Suite 1900
Corpus Christi, Texas 78401-0036
Tel: (361) 886-3800
Fax: (361) 886-3805


ATTORNEYS FOR PLAINTIFFS




                                                 2
         Case 5:20-cv-00617-FB-ESC Document 75 Filed 03/22/21 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 22, 2021, I caused a true and correct copy of the foregoing to

be filed on the Court’s CM/ECF system, which served notice on all counsel of record.



                                /s/ Nathaniel C. Giddings




                                                  3
